Citation Nr: 0715146	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-07 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, 
characterized as a pars interarticularis defect of L5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
March 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  By a decision issued in 
November 2006, the Board determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a back disorder, characterized as a 
pars interarticularis defect of L5.  The Board Remanded the 
reopened claim for service connection for further 
development.

The veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted in November 2006, 
with the undersigned Veterans Law Judge sitting in 
Washington, D.C., while the veteran testified from St. 
Petersburg, Florida.  

The Board granted a November 2006 motion to advance the 
veteran's appeal on the Board's docket.


FINDING OF FACT

The evidence as to whether the veteran's congenital vertebral 
spine defect was aggravated in service is at least in 
equipoise.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for a congenital back 
disorder, characterized as a pars interarticularis defect of 
L5, as aggravated in service, have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a pre-existing back disorder as aggravated in 
service.  

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Since the 
veteran's claim is granted in this decision, no further 
discussion of the duty to provide notice and assistance is 
required.

Claim for service connection for a back disorder

Law and regulations governing benefits administered by VA 
provide that compensation will be paid to any veteran 
disabled by disease or injury incurred in or aggravated by 
honorable active service, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A preexisting disability 
or disease will be considered to have been aggravated by 
active service when there is an increase in disability during 
service, unless there is clear and unmistakable (obvious and 
manifest) evidence that the increase in disability is due to 
the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will also not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998).  

Analysis

The adjudication in this case requires application of a 
series of statutory and regulatory provisions, as interpreted 
in case law and legal opinions.  The first set of statutes, 
regulations, and other legal precedent to which the evidence 
of record must be applied are those setting out the 
"presumption of soundness."  As noted above, an individual is 
presumed to be sound at the time of induction in the military 
unless a disease is noted.  No back disorder was at the time 
of the veteran's service induction examination.  

However, the service medical records reflect that a diagnosis 
of deformity of joint, L5-S1 pars interarticularis defect, 
pre-existing service, was assigned in January 1955, after the 
veteran underwent spinal surgery, for symptoms preoperatively 
thought to be due to a herniated nucleus pulposus.  This 
medical evidence establishes that the veteran had a 
congenital defect of the lumbar spine which existed prior to 
the veteran's service, even though it was not symptomatic 
until after the veteran had been in service for several 
years.  The Board finds, therefore, that the evidence 
establishes that the presumption of soundness has been 
rebutted within the meaning of the statute, 38 U.S.C.A. § 
1111, and the legal interpretations of that statute, 
including Cotant and VAOPGCPREC 3-2003.  

The Board must next determine whether the veteran's 
preexisting back disorder underwent an increase in disability 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
(b).  The service medical records establish that he veteran 
did not have any symptoms of a back disorder until he had 
completed several years of service.  Thus, it is clear that 
his disorder increased in severity in service.  However, 
after the veteran underwent lumbar spine surgery in August 
1954, his symptoms decreased.  Prior to August 1955, the 
veteran complained of postoperative symptoms of a back 
disorder only once, in July 1955, when he complained of 
parasthesia of the left thigh.  At that time, there was no 
spasm or pain on straight leg raising.  

In August 1955, the veteran sustained a rope burn of the 
right ankle, avulsion of the skin for 3 inches along the left 
calf, and traumatic shock, when, during replenishing 
operations at sea, the end of a 3-inch line wrapped around 
his right ankle and he was dragged for approximately 30 feet 
along the deck.  (The clinical notes reflect that the medical 
provider witnessed the occurrence in which the veteran 
sustained the injuries.)  

The veteran's open wound required treatment until November 
1955.  In December 1955, the veteran sought treatment for 
increased back pain.  He was hospitalized in January 1956.  
There was pain on straight leg raising.  In May 1946, he 
complained of twitching and cramping of the left thigh.  In 
May 1958, the veteran sought treatment for sudden "jumping" 
of tight muscles during sleep.  Chronic adhesive 
arachnoiditis was the assigned diagnosis.  Low back 
abnormalities, including limitation of flexion, were noted on 
the veteran's 1960 service separation examination.  

Post-service clinical records dating from 1999 and later 
disclose that the veteran was treated for complaints of back 
pain, including with epidural injections, and  diagnoses of 
nerve root compression, sacroiliitis, nerve root impingement, 
among other diagnoses, were assigned.  

In February 2007, a reviewer provided an opinion that the 
pain the veteran had following the 1954 surgical correction 
of the congenital defect of the pars articularis at L5-S1 
could have been due either to natural progression of the 
congenital disorder or to an aggravation of that disorder in 
service.  The reviewer stated that there was no objective 
method for making a determination as to whether the current 
back disorder is due to natural progression or to aggravation 
of the congenital defect.  The reviewer concluded that both 
possibilities, either that there was natural progression of 
the underlying disorder or that there was aggravation of the 
underlying disorder, were possible.  The Board interprets 
this opinion as a statement that the evidence is in 
equipoise, and that both possibilities are equally likely.

The Board must determine whether the veteran's preexisting 
disability or disease underwent an increase in disability 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), 
(b).  The medical evidence establishes that, after the 
veteran underwent surgical correction of his congenital 
lumbar vertebral defect, there were no complaints of back 
pain or neurologic symptoms for nearly a year, and the only 
reported symptom was parasthesia in the left thigh.  However, 
after the veteran's ankle was entangled in a rope and he was 
dragged along the deck, he essentially reported back pain 
continuously after that accident until his service discharge.  

The Board notes that, during service, one provider assigned a 
diagnosis of chronic arachnoiditis, possibly resulting from 
scarring, as the basis for the veteran's continuing back 
pain, and that clinical noted suggested that this was due to 
the ameliorating surgery for the pars interarticularis 
defect.  Symptoms due to the ameliorating surgery would not 
serve as basis for a finding of aggravation, since, by 
regulation, the usual effects of surgical treatment in 
service, including postoperative scars, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  However, as there is no 
current diagnosis of arachnoiditis, the claim cannot be 
denied on the basis that the current disorder is an effect of 
the ameliorating surgery.  

There is no post-service medical evidence about the veteran's 
back for many years, with no evidence of record during the 
period from 1960 to 1999.  There is a current medical opinion 
that it is not medically possible to objectively determine 
whether the veteran's current back disorders are due to 
natural progression of the congenital disorder treated in 
service, or are due to aggravation of that disorder, and both 
possibilities are equally likely.  The opinion that it is 
equally possible that the veteran's congenital disorder has 
progressed normally or that the disorder was aggravated in 
service places the evidence in equipoise.  Given that the 
veteran certainly sustained an injury in service that could 
have affected his back and spine, the Board finds that, 
resolving reasonable doubt in the veteran's favor, the 
evidence warrants a finding that the veteran's congenital 
back disorder was aggravated in service.  


ORDER

The claim for service connection for a congenital back 
disorder, characterized as a pars interarticularis defect of 
L5, as aggravated in service, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


